Citation Nr: 0011954	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-29 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ear fungal 
infection with wax build up.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from October 1996 and August 1997 
rating decisions, in which the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO) denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus and a right ear fungal infection with wax build up.


FINDING OF FACT

The record contains the veteran's allegations that he had an 
ear infection in service, diagnoses of hearing loss, 
tinnitus, scarring and wax build up, and a medical opinion 
linking these disorders to a prior ear infection.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
right ear fungal infection with wax build up is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran in this case contends that he developed ear 
problems, including hearing loss, tinnitus, chronic 
infections and wax build up, from an ear fungal infection 
suffered in service and from his extensive exposure to noise 
while manning anti-aircraft guns during World War II.  Based 
on his contention that he had an ear fungal infection and was 
exposed to noise in service, which is presumed to be credible 
for the purpose of determining well groundedness, and on 
March 1997 and October 1998 letters from Edward D. Campbell, 
M.D., linking chronic fungal infections of the ear and 
residual scarring, hearing loss and tinnitus to a prior ear 
infection (one of which was noted to have occurred in 
service), the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board also finds, however, that the VA has not fulfilled its 
duty to assist by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of these 
claims.  Therefore, before the Board can decide the merits of 
the veteran's claims, this case must be remanded to the RO 
for the additional development noted below.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is found to be well grounded, and to this extent 
only, it is granted.

The claim of entitlement to service connection for tinnitus 
is found to be well grounded, and to this extent only, it is 
granted.  

The claim of entitlement to service connection for a right 
ear fungal infection with wax build up is found to be well 
grounded, and to this extent only, it is granted.  



REMAND

Once a veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1468-1469.  This duty to assist includes the 
obligation to develop facts when the record before the Board 
is clearly inadequate.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  In this case, for the reason that follows, the Board 
finds that the record is inadequate.

As previously noted, Dr. Campbell has submitted two letters 
in support of the veteran's claim.  These letters reflect 
that he was the family physician who treated the veteran 
until the mid-1950s, when the veteran moved.  They also 
reflect that he began seeing the veteran in 1946 for an ear 
infection and wax build up.  During this visit, the veteran 
reported that he had been treated for a jungle fungus 
infection of the ear while serving in the South Pacific and 
had hearing loss and ringing in his ears, and Dr. Campbell 
noted scarring of the tympanic membrane in the right ear.  On 
many occasions thereafter, Dr. Campbell treated the veteran 
for a skin fungus infection of the right ear, which, in the 
March 1997 letter, he indicated was a chronic condition.  In 
the October 1998 letter, Dr. Campbell opined that the fungal 
infection caused the scarring, which led to the veteran's 
tinnitus and hearing loss. 

Although Dr. Campbell's opinion addresses whether the 
disorders claimed are related to the veteran's period of 
active service, it is deficient for the purpose of deciding 
the merits of the veteran's claims.  Dr. Campbell does not 
specify which infection caused the veteran's current ear 
problems, the one allegedly suffered in service and/or the 
one he first treated in 1946.  As the record stands, the 
Board cannot definitively determine whether it is at least as 
likely as not that the veteran's bilateral hearing loss, 
tinnitus, and right ear fungal infection (or scarring) with 
wax build up is related to his period of active service.  A 
medical opinion comprehensively addressing this question and 
based on a careful review of the entire evidentiary record is 
thus needed.  

In addition, in April 2000 subsequent to receipt of the 
veteran's claims folder by the Board, the veteran submitted 
additional evidence in support of his claims.  This 
additional evidence was not submitted within a period of 
ninety days following the mailing of notice to the veteran 
that his appeal had been certified to the Board for appellate 
review and that the appellate record had been transferred to 
the Board, and the veteran did not provide good cause for his 
delay in submitting the evidence.  Thus, under 38 C.F.R. 
§ 20.1304(b) (1999), the Board may not accept the evidence.  
However, because the Board is remanding this case to the RO 
for the purpose explained above, it requests the RO, on 
Remand, to consider the evidence that was submitted in April 
2000 in support of the veteran's claims.  

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claims, this case 
is REMANDED to the RO for the following development: 

1.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
for the purpose of determining the 
etiology of his bilateral hearing loss, 
tinnitus, ear infections, scarring and 
wax build up.  In scheduling the 
examination, the RO should advise the 
veteran of the need to report for the 
examination and of the fact that a 
failure to report without good cause will 
result in his claim being denied under 
38 C.F.R. § 3.655 (1999).  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should note all 
clinical ear findings and offer an 
opinion as to whether it is at least as 
likely as not that any hearing loss, 
tinnitus, ear infections, scarring and/or 
wax build that is found to exist is 
related to the veteran's period of active 
service.  With regard to each ear 
disorder the examiner determines is 
related, he should specify whether the 
disorder was caused by an in-service 
fungal infection of the ear, noise 
exposure or some other factor.  The 
examiner should include detailed 
rationale for all opinions expressed.

2.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

3.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If the 
RO denies any benefit sought, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this appeal, the Board intimates 
no opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



